Case 1:19-cv-00427-MSM-LDA Document 20-6 Filed 12/11/20 Page 1 of 5 PagelD #: 398

EXHIBIT F
John B. Ennis _
attormmeparLaw
4200 Reservoir Avenue
Cranston, Rhode Island 02920

Case 1:19-cv-00427-MSM-LDA Document 20-6 Filed 12/11/20 Page 2 of 5 PagelD #: 399

Tel. (401) 943-9230 Fax (401) 679-0035,
Citizens One Home Loans

Attn: Customer Service

P.O.Box6260

Glen Allen, VA 23058-6260

Apolonia Morais (deceased)

120 Lema Street —

Fast Providence, RI 02914-3915
Aecount No: 8000071590...

Dear Sir or Madam:
Please eohsider this letter to constitute a Notice of Error under 12 CFR Section 1024.35 of
Regulation X of the Mortgage Servicing Act under RESPA, which Regulation became effective
on January 10, 2014. These amendments implemented the Dodd-Frank Wall Street Reform and
Consumer Protection Act provisions regarding mortgage loan servicing. Under these
amendments, you must acknowledge receipt of this Notice within five (5) days thereof
(excluding legal public holidays, Saturdays and Sundays) and must advise me of your responses
to this notice within thirty (30) days of receipt thereof (excluding legal public holidays.

Saturdays and Sundays).

The written authority of the client tomy law firm for this Request is attached hereto and -
incorporated herein by thisreference. ee

Under Section 1024.35¢b) of Amended Regulation X, the term “error” means the following
categories of covered errors: eS :

(1) Failure to accept a payment that conforms to the servicer's written requirements for the
borrower to follow in making payments. He eg

(2) Failure to apply an accepted payment to principal, interest, escrow, or other charges under the
terms of the mortgage loan and applicable law. _ Oe

(3) Failure to credit a payment to a borrower's mortgage loan account as of the date of receipt, in
violation of the prompt crediting provisions in 12 CFR 1026.36(c)( Peo

(4) Failure to pay taxes, insurance premiums, or other charges, including charges that the
consumer has voluntarily agreed that the servicer should collect and pay, ina timely manner as
required by the escrow provisions of $1 024.34(a), or to refund an escrow account balance as
required by § 1024.34(b). ne Oe

(5) Imposition. of a fee or charge that. the servicer lacks a reasonable basis to impose upon the
consumer, which includes, for example, a late fee for a payment that was not late, a charge you
imposed for a service that was not provided, a default property-management fee for consumiers
Case 1:19-cv-00427-MSM-LDA Document 20-6 Filed 12/11/20 Page 3 of 5 PagelD #: 400
who are not in a delinquency status that would j ustitv the charge, or a charge for force-placed
insurance provisions. | oEen 5
(6) Failure to provide an accurate payoff balance amount upon a borrower's request pursuant to
12 CER 1026.36(e)G). ge Fire : :

(7) Failure to provide accurate information to a borrower for logs mitigation options and
foreclosure, as required by the early intervention provisions of § 1024.39.

(8) Failure to accurately and timely transter information relating to the servicing of a borrower's
mortgage loan account to a transferee servicer, Se ee

(9) Making the first notice or filing required by applicable law for any judicial or non-judictal .
foreclosure process in violation of the loss mitigation procedures of § 1024.41 (f) or Q).

(10) Moving for foreclosure judgment or order of sale, or conduction a foreclosure sale in
violation of the loss mitigation procedures of this rule § 1024.41(g) or Q). a
(11) Any other error relating to the setvicing of the consumer's mortgage loan. Please note
“servicing” is defined in § 1024.2(b). pogo Eg ge ene

The successors in interest and heirs at law of the decedent Apolonia Morais, the consumer
in this case believe that you have committed error by refusing to respond to a Request for
Information within thirty business days of receipt, This Request for Information requested
the following information: On

Any and all. documentation which indicates any letters sent to Rhode Island Housing to.

commence mediation pursuant to RIGL 34-27-3.2 along with any application for RIGL 34-
27-3.2 mediation sent to Rhode Island Housing, a copy of any check sent to Rhode Island

Housing for the fee for any RIGL 34-27-3.2 mediation and any invoice or acknowledgment :

sent from Rhode Island housing reg ding any application for mediation.

You received this Request for Information on June 11, 2018. On July 12, 2018 you
responded to the Request for Information, through your attorney, Christoper J.

Fragomeni, Esq., an attorney in the law firm of Shechtman Halperin Savage, LLP. In this
response you erroneously referenced legal citations to cases prior to the amended of

Regulation X, effective April 19, 2018. You erroneously stated that the Requests for
Information on behalf of Marta Faria, Ana Faria and Filipe Faria have no standing to

submit the instant Request for Information duc to the assertion that they are not borrowers
stating: — ON es

- Therefore they have no standing to submit the instate Request for Information and =

Citizens is under no obligation te respond to same.

A copy of the response is attached to this Notice of Errer,

A copy of the Request for Information is attached to this Notice of Error. : | |

‘You have committed error by not considering the impact of the amendment of Regulation
X; effective April 19, 2018, which is attached to this Notice of Error. This amendment, |
which created 24 CFR 1024.36(@) states: =

 

(i) Potential successors in interest. (1) With respect to any written request from a person that
indicates that the person may be a suceessor in interest and that includes the name of the

‘transferor borrower from whom the person received an ownership interest and information that
the sdulened successor in , interest with a written, description of the fe dokinnents the serv icer
reasonably requires to confirm the person’s identity. and ownership interest in ihe property and —

contact st information, including a telephone pumber, for further assistance. With beep ct to fhe

of the requirements. of paragraphs (c) through @) of this section.

2) Ifa written request under paragraph (i)(1) of this section does not provide sufficient
information to enable the servicer to identify the documents the servicer reasonably requires to
confirm the person’s identity and ownership interest in the property, the servicer may provide a
response that includes examples of documents typically accepted. to est ablish identity and
ownership interest in a property; indicates that the person may obtain a more individualized —
description of required documents by providing additional information; specifies what additional -
information is required to enable the servicer to identify the required documents; and provides
contact information, including a telephone number, for further assistance. A servicer’s response
under this paragraph must otherwise comply with the requirements of paragraph. QC).
Notwithstanding paragraph (A(1)G), ifa potential successor in interest subsequently provides
orally or.in writing the required information. specified by the servicer pursuant to this paragraph,
the servicer must treat the new information, together with the ori iginal request, as a new, non-
ae: eet under par agrep OO): received as of the date the required information was

uae ( Daya and (2). In snare toa a written request under paragr oh (ae that requests
other information, the servicer must indicate that the potential successor in: interest may resubmit
any request | for information once confirmed asa successor in interest.

(4) Ifa servicer has established ; an address that a borrower must use to request infor mation
pursuant to paragraph (b) of this section, a servicer must comply with the requirements of
paragraph GQ). of this section only for requests receiv red at the established address.

The official interpretation of the amended regulation indicates that you have committed error by
refusing to respond. :

   
Case 1 Ay: -CV- “O0427- 7-MSM- LDA Document 20- 6° Filed 12/11/20 Page: 5: of 5 PagelD oe Ae:

 

In this response 3 you also committed error by i ignoring the provisions of 12 CFR 1024.36),
which was amended effective April 19, 2018. This amended section of Regulation Xis
attached. This section makes it clear that the heirs at law and successors in interest of the
decedent are considered as borrowers with standing under RESPA to send Requests for
Information and Notices of Error. You were aware that Apolonia Morais died on June 10,

2014 and that she had heirs at law, who took an. interest in the property. Copies of your.

‘communications to the heirs at law are attached to. his Notice of Error A copy of the death.
certificate is attached. Thus you are aware that the consumer who died had heirs at law.
who are considered as borrowers as successors in interest to Apolonia Morais.._

Thus you have committed error by citing case law relating to. the former version of
Regulation X and ignoring the amended ¥ version A of 24 CFR 1024.36)i. which clearly

establishes that: eS :

 

 

 

 

Please correct all of these é errors sand provide me with notification. of the correction, the date of
the correction, and contact information for further assistance; or after conducting a reasonable
investigation and providing the borrower through my firm with a notification that includes a
statement that the servicer has determined that no error occurred, a statement of the reason the

reasons. for this determination, a statement of the borrower’ 5 Hehe to.  Feauest 6 documents relied

CUPIETEDT LEED iby Pg ge ew pe eet

“Notice ‘of Error pursuant t to § 5 1024. 350)
Sincerely, -

WA ON

John B. Ennis, Esq.
